Name: Council Regulation (EEC) No 1728/91 of 13 June 1991 fixing the guide price for flax seed for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 162 /40 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1728/91 of 13 June 1991 fixing the guide price for flax seed for the 1991 /92 marketing year applied in Spain; whereas, pursuant to Article 70 ( 1 ) of the Act ofAccession, the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below; Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of seeds harvested in the Community; whereas the quality laid down for the 1990 / 91 marketing year meets this requirement and can accordingly be used for the following marketing year , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to Council Regulation (EEC) No 569 /76 of 15 March 1976 laying down special measures for flax seed ( 1 ), as last amended by Regulation (EEC) No 4003 / 87 (2 ), and in particular Article 1 ( 1 ) and (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the guide price for flax seed is fixed every year, account has to be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the first subparagraph ofArticle 1 ( 1 ) ofRegulation (EEC) No 569 /76 provides more specifically that this price shall be fixed at a level which is fair to producers , account being taken of the supply requirements of the Community ; Whereas , in accordance with these criteria , the guide price should be fixed at the levels shown in this Regulation; Whereas , pursuant to Article 68 of the Act of Accession, a price level differing from that of the common prices has been Article 1 For the 1991 /92 marketing year , the guide price for flax seed shall be: ( a) ECU 50,73 per 100 kilograms for Spain ; (b ) ECU 54,49 per 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall relate to seed :  in bulk, of sound , genuine and merchantable quality , and  with an impurity content of 2% and , for seeds as such , humidity and oil contents of 9% and 38% respectively . (*) OJ No L 67 , 15 . 3 . 1976 , p. 29 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1991 . ( z ) OJ No L 377, 31 . 12 . 1987 , p . 46 . ( 3 ) OJ No C 104, 19 . 4. 1991 , p. 31 . ( 4 ) OJ No C 158 , 17 . 6 . 1991 . { s ) OJ No C 159 , 17. 6 . 1991 . 26 . 6 . 91 Official Journal of the European Communities No L 162 /41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY